SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

890.1
KA 12-01643
PRESENT: SCUDDER, P.J., FAHEY, LINDLEY, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, APPELLANT,

                     V                                             ORDER

FRANK VANALST, ALSO KNOWN AS SHAUN JOHNSON,
DEFENDANT-RESPONDENT.


R. MICHAEL TANTILLO, DISTRICT ATTORNEY, CANANDAIGUA (BRIAN D. DENNIS
OF COUNSEL), FOR APPELLANT.

HOFFMANN, HUBERT & HOFFMANN, LLP, SYRACUSE (TERRANCE J. HOFFMANN OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Ontario County   Court (Frederick G.
Reed, A.J.), entered April 9, 2012. The appeal    was held by this Court
by order entered February 8, 2013, decision was   reserved and the
matter was remitted to Ontario County Court for   further proceedings
(103 AD3d 1227).

     Now, upon reading and filing the stipulation of discontinuance
signed by defendant on May 23, 2013 and by the attorneys for the
parties on May 23 and August 19, 2013,

     It is hereby ORDERED that said appeal is unanimously dismissed
upon stipulation.




Entered:   September 27, 2013                     Frances E. Cafarell
                                                  Clerk of the Court